Citation Nr: 1409655	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-17 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the August 8, 1975 rating decision for the evaluation of residuals of L2 compression fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim has since been transferred to the RO in Houston, Texas. 

The Board reviewed both the Veteran's claims file and his available virtual records prior to issuing a decision on this claim.


FINDINGS OF FACT

1.  In an August 1975 rating decision, the RO granted service connection for residuals of a L2 fracture and provided an initial 10 percent disability rating under Diagnostic Code 5285, effective May 14, 1975.  

2.  At the time of the August 1975 rating decision, the Veteran's residuals of a L2 fracture was manifested by mild muscle spasm and demonstrable deformity of vertebral body.


CONCLUSION OF LAW

The criteria for revision or reversal of the August 1975 rating decision which granted service connection for residuals of L2 fracture and assigned a 10 percent rating, on the basis of CUE, has been met, and a 10 percent rating based on limitation of motion or muscle spasm with an additional 10 percent rating based on deformity of a vertebral body is warranted.  38 U.S.C.A. §§ 5109A, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2013); 38 C.F.R. § 4.71(a), Diagnostic Code 5285 (1975).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

Given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

In this case, the RO provided VCAA notice to the Veteran in an October 2007 letter.  The letter defined "clear and unmistakable error" and instructed the Veteran to provide any relevant evidence and arguments to the VA.  

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions regarding his claim. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Laws and Regulations

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997). 

Pursuant to 38 U.S.C.A § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made"; (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc). 

The CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. 

Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra. 

Disagreements about how the facts were weighed or evaluated and failures of the duty to assist cannot be CUE.  38 C.F.R. § 20.1403(d)(2) and (3) (upheld in Disabled Am. Veterans, 234 F.3d at 697). 

If the evidence establishes CUE, an undebatable, outcome- determinative error, the prior decision must be reversed or revised, 38 U.S.C.A. §§ 5109A(a), 7111(a), and the decision constituting the reversal or revision "has the same effect as if the decision had been made on the date of the prior decision," 38 U.S.C. §§ 5109A(b), 7111(b).

Here, the Veteran claims CUE occurred in the August 1975 rating decision because the statutory and regulatory provisions extant at the times were incorrectly applied to the facts of his claim.  In the August 1975 rating decision, he was provided a 10 percent rating under Diagnostic Code 5285, for residuals of a fracture of L2 vertebrae, without cord involvement, with muscle spasm.  He argues that he was entitled to an additional 10 percent rating for demonstrable deformity of the vertebral body, and that he should have been provided a total disability rating of 20 percent, effective May 14, 1975.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Since the Veteran's initial grant of service connection for residuals of a fractured L2 vertebra, VA promulgated new regulations for the evaluation of spine disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumbered the diagnostic codes and created a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms. 

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As the Veteran's CUE claim addressing a rating decision from 1975, only the regulations prior to the 2002 and 2003 amendments may be addressed. 

The previous version of the rating criteria provided as follows: 

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion. 

Under Diagnostic Code 5293, intervertebral disc syndrome is rated as 60 percent disabling for pronounced symptoms with persistent sciatic neuritis with characteristic pain and demonstrable muscle spasm, absent tendo achillis reflex, or other nerve pathology appropriate to site of diseased disc, little intermittent relief.  A 40 percent rating is assigned for severe IVDS with recurring attacks, with intermittent relief.  A 20 percent rating is provided for moderate IVDS with recurring attacks.  A 10 percent rating is assigned for mild IVDS.

Under Diagnostic Code 5285 covering residuals of fracture of a vertebra, a 100 percent rating is provided for fracture with cord involvement, bedridden or requiring long leg braces.  A 60 percent rating is provided for fracture without cord involvement; abnormal mobility requiring neck brace (jury mast).  In other cases, residuals of a fractured vertebra should be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  

Factual Background and Analysis

On May 14, 1975, the Veteran filed a claim for service connection for a broken back.  Service treatment records include a March 1972 consultation for back pain.  The Veteran jumped from a window in late February 1972 and landed on his leg.  The following morning he presented to the hospital with complaints of back pain.  Examination of the back during the consultation revealed bilateral paravertebral muscle spasm and considerable point tenderness over the L2 spinous process.  He had a normal sensory examination and a normal motor examination.  X-rays revealed fracture of the vertebral body of L2 with slight loss of height in the anterior margin of the vertebral body.  There was also a transitional vertebrae present at the lumbosacral junction with spina bifida of the transverse segment.  His June 1972 separation examination noted a normal clinical evaluation of the spine.

In June 1975, the Veteran was afforded a VA examination.  The Veteran denied any symptoms of nerve root compression and continued to have no symptomatology of any type of neurological deficit.  On examination of the back, the Veteran had some mild dextroscoliosis in the lumbar area.  He had mild paravertebral muscle spasm on the right, in the lumbar area, but no tenderness to palpation of these muscles.  He had full range of motion of the lumbosacral spine, with mild pain in the paravertebral muscles on flexion.  A contemporaneous x-ray of the spine showed "anterior wedging of the second lumbar vertebra and marginal spur formation of the L1-2 disc.  Disc space heights were fairly well-maintained.  He had no pars articularis defects.  The impression was anterior wedging of L2 and spina bifida at S1.

In the August 1975 rating decision, the RO provided a 10 percent rating for residuals of L2 fracture.  The rating decision cited the June 1975 VA examination findings of mild tenderness, muscle spasm, full range of motion, and negative neurological deficit.  The assignment of the 10 percent rating was noted to be based on symptomatic compression fracture with minimal findings.

In viewing the regulations in effect in 1975, the Board finds that there was CUE in the August 1975 rating decision because the rating criteria was incorrectly applied.  The evidence showed that the Veteran's residuals of a L2 fracture resulted in definite muscle spasm and a demonstrable deformity of a vertebral body (L2).  The June 1975 VA examination, which was cited by the RO in the August 1975 rating decision, noted that the Veteran had minimal paravertebral muscle spasm.  The June 1975 x-ray revealed an anterior wedge deformity of the L2 vertebra.  Diagnostic Code 5285 provided that the Veteran's residuals of a fractured vertebra be rated in accordance with definite limited motion or muscle spasm, with an additional 10 percent for demonstrable deformity of the vertebral body.  Diagnostic Code 5293 provides a 10 percent rating for mild IVDS, and a noncompensable rating for postoperative IVDS.  There is no indication the Veteran underwent IVDS surgery at the time of the rating decision.  The RO noted that the 10 percent rating under Diagnostic Code 5285 was for a fracture with symptomatic "minimal" symptoms.  The RO did not address the deformity of the Veteran's fractured vertebra in their analysis, or mention the June 1975 x-ray findings in the rating decision.  As the Veteran had both definite muscle spasm and demonstrable deformity of a vertebra, he was entitled to an additional 10 percent rating (a 10 percent rating based on muscle spasm with an additional 10 percent rating based on deformity of a vertebral body).

In sum, the Veteran and his representative have shown that the regulatory provisions existing the time of the August 8, 1975 rating decision were incorrectly applied.  The record establishes that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  Thus, there was CUE in the August 8, 1975 rating decision which granted service connection for residuals of a fractured L2 vertebra, and assigned a 10 percent rating, as the criteria for a 10 percent rating based on limitation of motion or muscle spasm with an additional 10 percent rating based on deformity of a vertebral body were clearly and unmistakably met.

A higher rating is not warranted as the evidence at the time of the 1975 decision did not clearly and unmistakably show residuals of a fractured vertebra without cord involvement, but with abnormal mobility requiring a neck brace or jury mast as contemplated by a 60 percent rating or a fracture with long cord involvement when the Veteran was bedridden or required long leg braces as contemplated by a 100 percent rating under the former version of Diagnostic Code 5285.  

For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Thus, there is no prejudice to the Veteran by the Board's assignment of a 10 percent rating based on muscle spasm with an additional 10 percent rating based on deformity of a vertebral body as the RO already made a determination based upon these same facts and law in August 1975.
 

ORDER

There was CUE in an August 8, 1975 rating decision which granted service connection for residuals of a fractured L2 vertebra, and assigned a 10 percent rating; a 10 percent rating based on limitation of motion or muscle spasm with an additional 10 percent rating based on deformity of a vertebral body is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


